Case 4:19-cv-08077-YGR Document 57 Filed 03/04/20 Page 1 of 3




                                                   AND ORDER
Case 4:19-cv-08077-YGR Document 57 Filed 03/04/20 Page 2 of 3
                                                                            Case 4:19-cv-08077-YGR Document 57 Filed 03/04/20 Page 3 of 3




                                                           1
                                                           2
                                                           3
                                                           4
                                                           5
                                                           6
                                                           7
                                                           8                                     UNITED STATES DISTRICT COURT
                                                           9                                    NORTHERN DISTRICT OF CALIFORNIA
                                                       10
                                                       11      JOHANNA R. WHEELER, an individual,                     Case No. 4:19-cv-08077-YGR
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                                                             [PROPOSED] ORDER GRANTING
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                                                   Plaintiff,                         JOINT STIPULATION OF DISMISSAL
                                                       13                                                             OF ENTIRE ACTION WITH
AKERMAN LLP




                                                               vs.                                                    PREJUDICE
                                                       14
                                                                                                                      Complaint Filed:     December 10, 2019
                                                       15      CARRINGTON MORTGAGE SERVICES,                          FAC Filed:           December 17, 2019
                                                               LLC,                                                   Trial Date:          None
                                                       16
                                                       17
                                                       18                          Defendant.
                                                       19
                                                       20                    Having considered the stipulation by and between plaintiff Johanna R. Wheeler, and
                                                       21      defendant Carrington Mortgage Services, LLC, and good cause appearing, IT IS HEREBY
                                                       22      ORDERED that this action is dismissed with prejudice. Each party will bear their own fees
                                                       23      and costs.
                                                       24                    IT IS SO ORDERED.
                                                       25      Dated: March 4, 2020                                 By:
                                                                                                                          Hon. Yvonne Gonzalez Rogers
                                                       26
                                                                                                                          United States District Judge
                                                       27
                                                       28
                                                               52148693;1                                        1                        CASE NO. 4:19-cv-08077-YGR
                                                                                                         [PROPOSED] ORDER
